Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]), defendant contends that he was denied effective assistance of counsel. “So long as the evidence, the law, and the circumstances of a particular case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation, the constitutional requirement will have been met” (People v Baldi, 54 NY2d 137, 147). A defendant is not entitled to error-free or perfect representation (see, People v Benevento, 91 NY2d 708, 712; People v Ford, 86 NY2d 397, 404; People v Aiken, 45 NY2d 394, 398). “[A] reviewing court must avoid confusing ‘true ineffectiveness with mere losing tactics and according undue significance to retrospective analysis’ ” (People v Benevento, supra, at 712, quoting People v Baldi, supra, at 146). It is “incumbent on defendant to demonstrate the absence of strategic or other legitimate explanations” for counsel’s alleged errors (People v Rivera, 71 NY2d 705, 709). “As long as the defense reflects a reasonable and legitimate strategy under the circumstances and evidence presented, even if unsuccessful, it will not fall to the level of ineffective assistance” (People v Benevento, supra, at 712-713, citing People v Lane, 60 NY2d 748, 750). Applying those standards, we conclude that defendant received meaningful representation. Counsel made appropriate pretrial motions, effectively cross-examined the prosecution witness at the Huntley hearing and at trial, and made coherent arguments in his summation. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Criminal Possession